DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

General Remarks
1/ claims 1-3, 5-17, 19-31, and 33-46 are pending
2/ claims 1, 16 and 30 are independent
3/ claims 3-4, and 18 are cancelled
5/ 112 A rejection is not withdrawn
6/ Previous objections to specification and drawings are not withdrawn 
7/ Specification and drawings are newly objected

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
              Applicant argued that Specification Objection Paragraphs [0020.1], [0020.2], [0020.3], [0023], [0032.1], [0032.2], [0032.3] are objected to for allegedly adding new matter. In response, Applicant has amended said paragraphs to remove any reference to an Internet server. Accordingly, Applicant respectfully requests that said objection be withdrawn.
Examiner respectfully disagrees:
Amendments made to the specification and the drawing in response to response filed 12/30/2021 remains objected. The objection was to remove all the amendments made to the specification and the drawings. The amendments filed 12/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  37 CFR 1.121 (f) says "No amendment may introduce new matter into the disclosure of an application." Applicant added contents to the specification and the drawings in an amendment filed 12/30/2021.
MPEP 2163.06 states that If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C 132  as appropriate, and require applicant to cancel the new matter (See MPEP 2163.06). Applicant is required to cancel the all the new amendments to specification and drawings made in reply that is dated 12/30/2021 in the reply to this Office Action.
	For, 112 A rejection, applicant argued that Support for these amendments is found at col. 2, lines 23-57, col. 3, lines 52-64, claims 1, 13, and 25, and Figure 1, of its parent patent, U.S. Patent No. 9,112,832, issued on August 18, 2015, incorporated by reference in its entirety, and therefore adding no new matter to the application.
Examiner respectfully disagrees: 
Applicant added amendments to the disclosure and corresponding claims to those amendments raising new matter. Applicant argued incorporation by reference of the patented application of the parent to justify those amendments. However, incorporation by reference as indicated in the filing of the instant application was for application 12/966741 as originally filed on 10/12/2010 not for U.S. Patent No. 9,112,832. But, assuming that incorporation by reference applicant is refereeing in the above argument is for 12966741 as it is originally filed, is that proper? MPEP has guidelines how specification and drawings of the instant application can be amended.
MPEP 217 Incorporation by Reference Under II(b) discloses that Amendments to the later applications are proper if:
1/ -B.Material Must Be Inadvertently Omitted. The material to be amended in the instant application from the parent application must be inadvertently omitted because of error at filing. 
2/ -Amendment to Add Inadvertently Omitted Material The application must be amended to include the inadvertently omitted portion of the specification or drawing(s) within any time period set by the Office, but in no case later than the close of prosecution as defined in 37 CFR 1.114(b), or the abandonment of the application, whichever occurs earlier. This amendments could not be made after the final office action date of the instant application or the abandonment date whichever comes first. The instant application was provided close of prosecution as defined in 37 CFR 1.114(b), the first Final office action, on 10/03/2014. These amendments to the disclosure of the instant application cannot be made after this date. Hence the amendments to the specification , the drawings  and corresponding claims are not proper based on when they are made that is 12/30/2021 and 10/19/2022.

3/  D. Omitted Material Completely Contained in Prior-filed Application The phrase "completely contained" in 37 CFR 1.57(b) requires that the material to be added to the later-filed application under 37 CFR 1.57(b) must be expressly, as opposed to implicitly, disclosed in the prior-filed application. Furthermore, the material to be added must be completely contained in the prior-filed application as filed since it is the prior application as filed which is being incorporated under 37 CFR 1.57(b). However, none of the amended contents to the specification, or drawing are expressly, as opposed to implicitly, disclosed in the prior-filed application 12/966741 as originally filed. Furthermore, the material to be added need to be completely contained in the prior-filed application 12966741 as filed. For example, the drawings of application 12/966741 as originally filed are as indicated below:

    PNG
    media_image1.png
    200
    348
    media_image1.png
    Greyscale



However, none of the drawings amended on 12/30/2021 or 10/19/2022 are similar with these drawings. They are not related to these drawings in a way that are "completely contained" which in 37 CFR 1.57(b) requires that the material to be added to the later-filed application under 37 CFR 1.57(b) must be expressly, as opposed to implicitly, disclosed in the prior-filed application as indicated in MPEP 217 Incorporation by Reference. There is no firewall and webserver that is  behind a firewall in the drawings; and there is no disclosure of  the specification of the prior application 12/966741 as originally filed that states “Internet device 110 having an operating system (OS) 206 and a user interface framework (UIF) 202 coupled to the OS, the UIF including at least one object library, wherein ID 110 is operable at an OS level and at a UIF level, the OS level being distinct from the UIF level. Further, a web server includes a first portion 208 and a second portion 204, wherein first portion 208 resides within and is operable on the OS at the OS level of ID 110 for servicing HTTP requests, and second portion 204 resides within and is operable on the UIF at the UIF level of ID” or any of the amendments to the specification made on 12/30/2021 and 10/19/2022 to be added to the later-filed application under 37 CFR 1.57(b) that is expressly, as opposed to implicitly, disclosed in the prior-filed application. These amendments made to the disclosures at high flexibility raises a new matter. MPEP 2163.06 states that If new subject matter is added to the disclosure, whether it be in the abstract, the specification, or the drawings, the examiner should object to the introduction of new matter under 35 U.S.C 132  as appropriate, and require applicant to cancel the new matter (See MPEP 2163.06). Applicant is required to cancel new matters that are all the new amendments to specification and drawings made on 12/30/2021 and 10/19/2022.
MPEP 211.05(I)(B) discloses “Under 35 U.S.C. 120, a claim in a U.S. application is entitled to the benefit of the filing date (filing date of 12966741) of an earlier filed U.S. application if the subject matter of the claim is disclosed in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement, in the earlier filed application. See, e.g., Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998); In re Scheiber, 587 F.2d 59, 199 USPQ 782 (CCPA 1978)”. 
It further discloses “…the invention disclosed in the "previously filed" application must be described therein in such a manner as to satisfy all the requirements of the first paragraph of [35 U.S.C.] 112, including that which requires the description to be sufficient to enable one skilled in the art to use the [invention]."
“…Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949) and cases cited therein.”
Therefore, to claim priority date of 12/13/2010 of 12966741 as originally filed, the claim must be disclosed in the instant application and the prior non-provisional application 12966741 in the manner provided by 35 U.S.C. 112(a) at original filing date of 12/13/2010. However, the amendments made to the claims of the instant application on 12/30/2021 and 10/19/2022 are not disclosed in the instant application or in the prior non-provisional application 12966741 in the manner provided by 35 U.S.C. 112(a) on the original filing date of 12/13/2010. 
-Applicant’s arguments, filed 10/19/2022, with respect to the rejection(s) of claim(s) 1, 16 and 30 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different embodiments of Apache, “Overview of Single vs Multi Server Architecture”.
All other prior arts are being relied up on to teach other limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1,  16, and 30 includes 
“an Internet device (ID) having an operating system (OS) and a user interface framework (UIF) coupled to the OS, the UIF including at least one object library, the ID being operable at an OS level and at a UIF level, the OS level being distinct from the UIF level;  a web server having a first portion and a second portion, the first portion residing within and being operable on the OS at the OS level of the ID for servicing HTTP requests, the second portion residing within and being operable on the UIF at the UIF level of the ID” where these are limitations that does not have support in the specification at the time the application was filed.
Applicant amended, the specification, the drawing to incorporate these limitations where there is no support for these limitations at the time the specification was originally filed. Applicant argued that the support for these parts of the specification, drawing and claim limitations are in indicated in col. 2, lines 23-57, col. 3 lines 52-64, claim 1, 13 and 25 and figure 1 of patent 9112832 .
 
However, the above patent application is not related to the instant application. The instant application is related by continuation in part to 12/966741 as originally filed on 12/13/2010. The claim must be disclosed in the instant application and the prior non-provisional application 12966741 in the manner provided by 35 U.S.C. 112(a) at original filing date of 12/13/2010. However, either the instant application or application 12/966741 does not have support for the above limitations. the parent application would not have a support for the whole claim of 1, 16 or 30, hence rendering the content added a new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 16-17, 19, 30-31, 33 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (US 20060031929), in view of Johnson (US 20050086537), further in view of Apache, “Overview of Single vs Multi Server Architecture”.
Regarding claim 1. Saito discloses a system (fig. 4, a system for traversing firewalls) for running a web server  behind a closed firewall ( fig. 4, 40- business server server), the system comprising: 
a relay server ([0033] and fig. 1, 20 discloses , The GW server is a relay device);
a closed firewall ([0032] discloses the firewall 10-1 of fig. 4 lets communication form corporate network to the internet network 2 but not the other way around. prohibiting incoming communication from outside network such as the internet 2 and the client 50 at the firewall corresponds to closed firewall; fig. 4, 10-firewall; [0039], the transmission of connection request packets from the GW server 20 to the internal server 30 (the internal server is behind firewall 10) is prohibited by the settings of the firewall 10.  The fire wall is closed);
a relay agent (RA) operable on the ID ([0034], the internal server 30 is a relay device and a module or component of the server 30 enabling communication across the firewall corresponds to RA) and coupled to the RSS (fig. 4 gateway server 20. The software in the gateway corresponds to RSS) to form a tunnel through the closed firewall for initiating communications with the RSS ([0032] discloses the firewall 10-1 of fig. 4 lets communication form corporate network to the internet network 2 but not the other way around (creating tunnel through a closed firewall). prohibiting incoming communication from outside network such as from the internet 2 and the client 50 at the firewall corresponds to closed firewall; fig. 4, 10-firewall; [0039], the transmission of connection request packets from the GW server 20 to the internal server 30 (the internal server is behind firewall 10) is prohibited by the settings of the firewall 10.  The fire wall is closed; [0042], GW server 20 relaying communication between the terminal device 50 and the business server 40, to absolute address information via the GW server 20, so that attempts by the terminal device 50 to directly connect to the reference-destination communication device described in the absolute address information are prevented (closed firewall);
But the Saito does not explicitly disclose:
 relay server software (RSS) operable on the relay server, the RSS being connectable through an open firewall to client software executable on a client computer.
However, in a similar endeavor, Johnson teaches relay server software (RSS) operable on the relay server ([Johnson 0038] discloses the application workstation 13 that corresponds to the relay server. The application running on the application work station 13 that connects the work station 13 to the non-network computers 20 across the second firewall 15 as indicated in fig. 2 corresponds to RSS; [0039] discloses Isolation system 12 software that corresponds to RSS serving as a proxy medium between the secured network 10 that is behind a closed firewall 14 and a non-network computer 20 that is behind an open firewall 15) the RSS being connectable through an open firewall ([0014] disclose a second firewall (firewall 15), placed between (connect) the isolation system (comprising application workstation 13 that corresponds to RSS) and the at least one non-network computer. In addition, at least one selected port of the second firewall may be open to network traffic (open firewall) initiated from a specific network address that is outside of the second firewall.).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention was made to combine the teaching of Saito with Johnson. It would have been obvious to try to combine the teaching of Saito in order to allow simplifying security management in firewall and preventing Security risks due to manmade errors. Errors in setting and missing of version upgrading cause security holes. Therefore, managing the port openings with the help of software running both on the relay device and the client device will help preventing security deterioration due to man made errors.
But, the combination doe not explicitly disclose:
an Internet device (ID) having an operating system (OS) and a user interface framework (UIF) coupled to the OS, the UIF including at least one object library, the ID being operable at an OS level and at a UIF level, the OS level being distinct from the UIF level; 
a web server having a first portion and a second portion, the first portion residing within and being operable on the OS at the OS level of the ID for servicing HTTP requests, the second portion residing within and being operable on the UIF at the UIF level of the ID;
However, in the same field of endeavor, Apache discloses: an Internet device (ID) (page 4 discloses NGINX and Apache webservices to the clients. The device comprising NGINX software and APACHE software corresponds to internet device) having an operating system (OS) and a user interface framework (UIF) coupled to the OS ( The Multi-Server Approach and the figure discloses to have a lightweight server (Nginx) that is the first point of contact for users (first point of contact for users corresponds to UIF level and Nginx corresponds to lightweight webserver running at UIF level), serves static media, and proxies requests for dynamic media to heavier threads on a second server (Apache corresponds to the heavy webserver portion running on OS level), the UIF including at least one object library (The Multi-Server Approach and the figure discloses and the figure on pages 3-4 disclose that Apache and NGINX are coupled together  where the Nginx webserver serves static content requests from cache and the Apache serves dynamic content requests. The library used by NGINX corresponds to object library), the ID being operable at an OS level and at a UIF level, the OS level being distinct from the UIF level (page 4 the figure discloses that Apache and NGINX are coupled together and distinct. The operating system where the heavy threaded Apache runs on corresponds to OS level and the interfacing level the lightweight Nginx webserver runs on corresponds to UIF level); 
a web server having a first portion and a second portion (The Multi-Server Approach and the figure discloses to have a lightweight server (Nginx that corresponds to second portion) that is the first point of contact for users (UIF level), serves static media, and proxies requests for dynamic media to heavier threads on a second server (Apache that corresponds to the first webserver portion), the first portion residing within and being operable on the OS at the OS level of the ID for servicing HTTP requests, the second portion residing within and being operable on the UIF at the UIF level of the ID (The Multi-Server Approach and the figure discloses to have a lightweight server (Nginx) that is the first point of contact for users (first point of contact for users corresponds to UIF level and Nginx corresponds to lightweight webserver (second portion) running at UIF level), serves static media, and proxies requests for dynamic media to heavier threads on a second server (Apache corresponds to the heavy webserver portion running on OS level); The Components disclose when  referring to NGINX it could actually be any lightweight http server. That could mean Lighttpd or even a stripped down Apache instance (second portion). Further, this limitation set does not have a support in the specification as originally filed. Applicant amended the specification, drawing and the claims in two responses filed on 12/30/2021 and 10/19/2022 to incorporate this set of disclosure and corresponding limitations. This amounts to a new matter that do not have written description in the specification as the specification is originally filed (see response to argument and 112 A rejection above); and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with Apache. The modification would allow striping webserver that is performing dynamic events and static events separately to effectively manage webserver access requests. The modification would allow lightweight server that is the first point of contact for users that serves static media, and proxies requests for dynamic media to heavier threads on a second server (Apache page 4).
Regarding claim 5, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with Hypertext transfer protocol secure (HTTPs) ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
Regarding claim 16.  Saito discloses a method for operating a web server behind a closed firewall on a system comprising: 
Saito further discloses wherein the method comprises steps performed by the RA ([0053], the internal server 30 (relay agent) transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 (web server) described in the received URL information (S110);
	 initiating a connection to form a tunnel with relay server software (RSS) operating outside of the closed firewall ([0011], this invention is configured by two servers: an internal server within a corporate network and an external server disposed in the DMZ of a firewall. Connection requests are invariably sent from the internal (relay agent) server to the external server (relay server). Specifically, connection requests continue to be periodically sent from the internal server to the external server, to create a state where the servers are pseudo-continuously connected. Thus, the corporate network can be accessed from the Internet ordinarily without having to change the firewall settings. In light of the disclosure bas stated only in [0024], connecting RA and RS corresponds to tunnel) and coupled to a client computer operable by an end-user (fig. 2, Terminal device (client device) coupled to GWSV (relay server)); 
	receiving an end-user request from the RSS (fig. 2, S103; [0047], the GW server 20 (relay server) requests an SSL site certificate with respect to that internal server 30 (relay Agent) (S103). The software on the gateway 20 enabling interfacing corresponds to RSS). 
forwarding the end-user request to the OS portion of the web server ([0053], then, the internal server 30 transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 described in the received URL information (S110).  On the basis of this connection request packet, a session is established between the internal server 30 and the business server 40, and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111)); 
	receiving a response from the OS portion of the web server (fig. 2, S111- receiving packet from the internet server (business server)); and  
	forwarding the response to the RSS for forwarding to the client computer ([0055], the internal server 30 encrypts, as is, the packet received from the business server 40 and transmits it to the GW server 20). 
All other limitations of claim 16 are similar with the limitations of claim 1, above. Claim 16 is rejected on the analysis of claim 1 above.
	Regarding claim 17, in the combination, Saito teaches wherein the step of forwarding the end user request to the web server further comprises establishing a connection between the RA and the web server ([0053], the internal server 30 (RA) transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 (internet server) described in the received URL information (S110).  On the basis of this connection request packet, a session is established between the internal server (RA) 30 and the business server 40 (web server), and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111)).
including the data requested by the terminal device 50 (S111)).
	Regarding claim 19, the combination discloses the method of claim 16. All other limitations are similar with the limitation of claim 5 and are rejected on that basis.

Regarding claim 30. The combination discloses a relay agent (RA) and web server operating behind a closed firewall on a system comprising: 
All other limitations of claim 30 are similar with the limitations of claim 16 above. Claim 30 is rejected on the analysis of claim 16 above.
	Regarding claim 31, in the combination of Saito and Johnson, Saito teaches wherein the computer program code for forwarding the end-user request to the web server further comprises computer program code for establishing ([0077], the program code itself read from the storage medium realizes the functions of the above embodiments)   a connection between the RA and the web server ([0053], the internal server 30 (RA) transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 (internet server) described in the received URL information (S110).  On the basis of this connection request packet, a session is established between the internal server (RA) 30 and the business server 40 (internet server), and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111)).
	Regarding claim 33, the RA of claim 30. All other limitations are similar with the limitation of claim 5 and are rejected on that basis.
		Regarding claim 44, the combination discloses the system of claim 2., Saito further discloses wherein the web server is operable in accordance with hypertext transfer protocol ([0032] discloses the firewall 10 of the first embodiment is set to allow connection request packets from the corporate network 1 to an outside network (the DMZ 3, the Internet 2) if the protocol used is HTTP or HTTPS; [0053], discloses the internal server 30 transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 described in the received URL information (S110). On the basis of this connection request packet, a session is established between the internal server 30 and the business server 40, and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111); [0009], discloses It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network); 
	Regarding claim 45, the combination discloses the method of claim 16.
	 Saito further discloses wherein the web server is operable in accordance with hypertext transfer protocol (0032] discloses the firewall 10 of the first embodiment is set to allow connection request packets from the corporate network 1 to an outside network (the DMZ 3, the Internet 2) if the protocol used is HTTP or HTTPS; [0053], discloses the internal server 30 transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 described in the received URL information (S110).  On the basis of this connection request packet, a session is established between the internal server 30 and the business server 40, and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111); [0009], discloses It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network); 
	Regarding claim 46, the combination discloses the RA of claim 30.
	Saito further discloses wherein the web server is operable in accordance with hypertext transfer protocol (0032] discloses the firewall 10 of the first embodiment is set to allow connection request packets from the corporate network 1 to an outside network (the DMZ 3, the Internet 2) if the protocol used is HTTP or HTTPS; [0053], discloses the internal server 30 transmits a connection request packet with respect to the address "http://intra.abc.bar.co.jp" of the business server 40 described in the received URL information (S110).  On the basis of this connection request packet, a session is established between the internal server 30 and the business server 40, and the business server 40 transmits, to the internal server 30, a packet including the data requested by the terminal device 50 (S111); [0009], discloses It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network); 
	Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Saito US 20060031929, Johnson US 20050086537 and Apache, “Overview of Single vs Multi Server Architecture”, further in view of Borie-Lavigine (pg. no. US 20120144475).
	Regarding claim 2, in the combination, Saito teaches wherein the web server (fig.4, 40-business server) and an ID (fig.4, 60-DB server).
	But, Saito fail to disclose an internet server is operable on a host device.
	However, in a similar endeavor, Boire-Lavigne teaches a device is operable on a host device ([0031], the relay agent may, for example, reside in the same host device as the IP PBX).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to combine the teaching of the combination with a device run on a host device. It would have been obvious to try to combine the teaching of the combination in order to allow simplified managements of system devices.
	Claims 6-14, 20-28 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Saito US 20060031929 Johnson US 20050086537 and Apache, “Overview of Single vs Multi Server Architecture”, further in view of Gould US 20100293564.
	Regarding claim 6, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is File transfer protocol (FTP).
	However, in a similar endeavor, Gould teaches a device using file transfer protocol (FTP) ([0078], FTP).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with file transfer protocol (FTP), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 7, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Secure File transfer protocol (SFTP).
	However, in a similar endeavor, Gould teaches secure file transfer protocol (SFTP) (Table 2, SFTP).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Secure file transfer protocol (SFTP), as taught by Gould. . It would have been obvious to try to combine the teaching of the combination in order to allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 8, in the combination of Saito and Saito, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Network News transfer protocol (NNTP).
	However, in a similar endeavor, Gould teaches Network News transfer protocol (NNTP) (Table-2, NNTP protocol).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Network News transfer protocol (NNTP), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 9, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination of Saito and Johnson fails to teach the protocol is Simple Mail transfer protocol (SMTP).
	However, in a similar endeavor, Gould teaches Simple Mail transfer protocol (SMTP) ([0082], SMTP).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination of Saito and Johnson with Simple Mail transfer protocol (SMTP), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allow filtering packet relays and allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
		Regarding claim 10, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Internet Message Access protocol (IMAP).
	However, in a similar endeavor, Gould teaches Internet Message Access protocol (IMAP) ([0080], IMAP protocol).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Internet Message Access protocol (IMAP), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 11, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Internet Control Message protocol (ICMP).
However, in a similar endeavor, Gould teaches device using Internet Control Message protocol (ICMP) ([0083], ICMP protocol).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Internet Control Message protocol (ICMP), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allow or deny data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 12, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Secure Shell protocol (SSH).
	However, in a similar endeavor, Gould teaches Secure Shell protocol (SSH) (Table-2, SSH).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Secure Shell protocol (SSH), as taught by Gould. It would have been obvious to try to combine the teaching of the combination in order to allow filtering packet relays and allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 13, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Telnet protocol.
	However, in a similar endeavor, Gould teaches Telnet Protocol (Table-2, Telnet)
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Telnet Protocol, as taught by Gould. The modification would allow filtering packet relays and allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
	Regarding claim 14, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is Gopher Protocol.
	However, in a similar endeavor, Gould teaches Gopher protocol (Table-2, Gopher).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with Gopher Protocol, as taught by Gould. The modification would allow filtering packet relays and allowing or denying data transmission between devices based on the protocols used (Gould, [0067], One approach to data transfer settings in a consumption based billing environment is to make use of the distinct protocols of Internet layer 503.  Such data transfer settings would be to allow or deny data depending upon which protocol is designated.  For example, IP data could be allowed and RARP data blocked; [0076], Data filtering can be implemented based upon the protocol identifier.  CBB subscribers can decide to allow, deny or restrict data packets based on their protocol identifier). 
		Regarding claim 20, the combination discloses the method of claim 16. 
	All other limitations are similar with the limitation of claim 6 and are rejected on that basis.
		Regarding claim 21, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 7 and are rejected on that basis.
		Regarding claim 22, the combination discloses the method of claim 16.
		 All other limitations are similar with the limitation of claim 8 and are rejected on that basis.
		Regarding claim 23, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 9 and are rejected on that basis.
		Regarding claim 24, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 10 and are rejected on that basis.
		Regarding claim 25, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 11 and are rejected on that basis.
		Regarding claim 26, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 12 and are rejected on that basis.
		Regarding claim 27, the combination discloses the method of claim 16.
		 All other limitations are similar with the limitation of claim 13 and are rejected on that basis.
		Regarding claim 28, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 14 and are rejected on that basis.
		Regarding claim 34, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 6 and are rejected on that basis.
		Regarding claim 35, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 7 and are rejected on that basis.
		Regarding claim 36, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 8 and are rejected on that basis.
		Regarding claim 37, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 9 and are rejected on that basis.
		Regarding claim 38, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 10 and are rejected on that basis.
		Regarding claim 39, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 11 and are rejected on that basis.
Regarding claim 40, the combination discloses the RA of claim 30. 
All other limitations are similar with the limitation of claim 12 and are rejected on that basis.
Regarding claim 41, the combination discloses the RA of claim 30. 
All other limitations are similar with the limitation of claim 13 and are rejected on that basis.	
Regarding claim 42, the combination discloses the RA of claim 30. 
All other limitations are similar with the limitation of claim 14 and are rejected on that basis.
	Claims 15, 29 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Saito US 20060031929 Johnson US 20050086537 and Apache, “Overview of Single vs Multi Server Architecture”, further in view of, in view of Cohen (US 20130138836).
	Regarding claim 15, in the combination of Saito and Johnson, Saito teaches wherein web server (fig. 4, 40-business server) is operable in accordance with a protocol ([0009], It is common for the firewall to be set so that common protocols such as HTTP and HTTPS are allowed to pass from the corporate network to the Internet and so that other protocols do not pass from the Internet to the corporate network).
	But, the combination fails to teach the protocol is read and write (RAW) protocol.
	However, in a similar endeavor, Cohen teaches read and write (RAW) protocol ([0070], read and write protocol).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the teaching of the combination with read and write (RAW) protocol, as taught by Cohen. The modification would allow filtering packet relays and allowing or denying data transmission between devices based on the protocols used.
		Regarding claim 29, the combination discloses the method of claim 16. 
		All other limitations are similar with the limitation of claim 15 and are rejected on that basis.
		Regarding claim 43, the combination discloses the RA of claim 30. 
		All other limitations are similar with the limitation of claim 15 and are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-WO 01/31874
-US 20060200547
-US 20070245412.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MESSERET GEBRE/
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445